Name: Council Regulation (EEC) No 2372/86 of 24 July 1986 amending Regulation (EEC) No 1465/86 fixing, for the 1986/87 marketing year, the monthly increases in the activating threshold price, the guide price and the minimum price for peas and field beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 7. 86 Official Journal of the European Communities No L 206/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2372/86 of 24 July 1986 amending Regulation (EEC) No 1465/86 fixing, for the 1986/87 marketing year, the monthly increases in the activating threshold price , the guide price and the minimum price for peas and field beans THE /COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as last amended by Regulation (EEC) No 1485/85 (2), and in particular Article 2a thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1465/86 (3) provides for six monthly increases in the guide price, the minimum price and the activating threshold price of peas and field beans during the 1986/87 marketing year ; Whereas, in order to allow for a more even disposal of the Community production of peas and beans, it is necessary, in the light of experience, to extend the period during which the monthly increases occur from six to eight months, HAS ADOPTED THIS REGULATION : Article 1 In Articles 1 (2) and 2 (2) of Regulation (EEC) No 1465/86, 'six' shall be replaced by 'eight'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1986 . For the Council The President A. CLARK (') OJ No L 162, 12. 6. 1982, p. 28 . I2) OJ No L 151 , 10 . 6. 1985, p. 7. ¥) OJ No L 133, 21 . 5 . 1986, p . 23 .